 


114 HR 3062 RH: Assuring Private Property Rights Over Vast Access to Land Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 669
114th CONGRESS 2d Session 
H. R. 3062
[Report No. 114–856, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2015 
Mr. Womack (for himself, Mr. Hill, Mr. Crawford, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 8, 2016
Reported and referred to the  Committee on Energy and Commerce for a period ending not later than December 8, 2016, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(f) of rule X


December 8, 2016
The  Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To prohibit the use of eminent domain in carrying out certain projects. 
 
 
1.Short titleThis Act may be cited as the Assuring Private Property Rights Over Vast Access to Land Act or the APPROVAL Act.  2.Prohibition on eminent domain for certain projectsSection 1222 of the Energy Policy Act of 2005 (42 U.S.C. 16421) is amended— 
(1)by redesignating subsections (d) through (g) as subsections (f) through (i), respectively; and  (2)by inserting after subsection (c) the following: 
 
(d)Prohibition on eminent domainNotwithstanding any other provision of law (including regulations), the Secretary, SWPA, and WAPA may not carry out any Project under this section through the use of eminent domain, unless the use of eminent domain is explicitly authorized by— (1)the Governor and the head of each applicable public utility commission or public service commission of the affected State; and 
(2)the head of the governing body of each Indian tribe the land of which would be affected.  (e)Siting requirementTo the maximum extent practicable, a Project carried out under this section shall be sited on— 
(1)an existing Federal right-of-way; or  (2)Federal land managed by— 
(A)the Bureau of Land Management;  (B)the Forest Service; 
(C)the Bureau of Reclamation; or  (D)the Corps of Engineers.. 
 

December 8, 2016
Reported and referred to the  Committee on Energy and Commerce for a period ending not later than December 8, 2016, for consideration of such provisions of the bill as fall within the jurisdiction of that committee pursuant to clause 1(f) of rule X
December 8, 2016
The  Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
